department of the treasury internal_revenue_service washington d c date number release date uil cc dom fs it a spro-118518-99 memorandum for district_counsel michigan district detroit from assistant chief_counsel field service cc dom fs subject capital_cost_reduction_payments this chief_counsel_advice responds to your memorandum for technical_advice it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent issue under the situations described below whether capital cost reduction ccr payments made by customer lessee at the inception of a lease relating to a vehicle constitute rental income to the financial_institution that acquires the lease if not whether the ccr payments reduce the financial institution’s basis in the leased vehicle for depreciation purposes conclusions the issue of whether and to what extent a ccr payment is advance rental income to a dealer in an arrangement where a lease and the underlying vehicles are sold by the dealer after execution of the lease by the customer depends on the facts and circumstances as to the five situations presented below we conclude as follows situation the ccr payment made by customer lessee to dealer as agent for the financial_institution bank at the inception of lease constitutes advance rental income to bank and does not reduce bank’s basis in the leased vehicle for depreciation purposes situation the ccr payment made by customer lessee to dealer at the inception of lease constitutes advance rental income to the financial_institution subfin and does not reduce subfin’s basis in the leased vehicle for depreciation purposes situation the ccr payment made by customer lessee to dealer at the inception of lease constitutes advance rental payments to subfin and does not reduce subfin’s basis in the leased vehicle for depreciation purposes situation the ccr payment made by customer lessee to dealer at the inception of lease constitutes advance rental income to subfin and does not reduce subfin’s basis in the leased vehicle for depreciation purposes situation the service should attempt to use a method of reconstruction that will allow it from the records available to reasonably determine the cost_basis of leased vehicles and the ccr payment applicable thereto the amount of the ccr payment made by customer to dealer at the inception of lease that is in lieu of rental payments due during the period subfin is the owner or will be the owner of the leased vehicle constitutes advance rental income to subfin the ccr payment does not reduce subfin’s basis in the lease vehicle for depreciation purposes facts general subfin is the wholly-owned subsidiary of corp x corp x is a manufacturer of consumer durables and subfin is used to extend credit for both sales and leasing transactions to customers of corp x’s network of independent dealers under the lease agreement designed by subfin to facilitate its purchase of leased vehicles dealer is named the lessor dealer as lessor originates the lease with customer subfin then purchases both the vehicle and lease from dealer subfin records the capitalized cost of the vehicle as a depreciable asset dealer is neither contractually responsible for customer’s performance during the lease period nor for the value at the time of lease maturity initially subfin approves dealer for its program by executing the subfin lease plan dealer agreement the dealer agreement between subfin and dealer sets forth the terms under which the leases between the customer and dealer and the underlying vehicles are sold to subfin specifically prior to executing a lease agreement customer negotiates the product price and if applicable the down payment or capital cost reduction ccr payment with dealer dealer submits customer’s lease application to subfin for review and approval dealer obtains credit approval from subfin for customer prior to the execution of the lease agreement upon obtaining approval the lease agreement is executed by customer as lessee and dealer as lessor the lease agreement specifically provides that dealer is not an agent or representative of subfin there may be other scenarios where a lease agreement specifically provides that dealer is an agent or where the facts and circumstances indicate that dealer is an agent of the financial_institution that later acquires the leased property see for example situation below the lease agreement also provides that dealer’s participation in the lease plan is at its discretion and dealer is free to engage in leasing transactions with the financial_institution of its choice the lease agreement also includes a lease assignment provision whereby dealer as lessor assigns all rights title and interest in the lease and vehicle to subfin the leasing worksheet is prepared by dealer during the final negotiation stages between dealer and customer dealer submits the leasing worksheet and the lease agreement to subfin together as part of a lease package for subfin’s review acceptance and purchase dealer submits the lease packages to subfin on the same day the leases are executed or several days after lease execution depending on the volume and dealer’s business practices if the lease package is acceptable to subfin dealer assigns the lease and sells the underlying vehicle to subfin subfin records the acquisition of the lease and underlying vehicle on or after the date the lease contract is received reviewed accepted and purchased subfin may be prevented from recording the acquisition on the same day the lease is received and accepted because of volume and other business demands at the end of a lease contract subfin takes possession of the related vehicle unless the vehicle is purchased by customer or dealer at lease-end subfin ceases calculating depreciation on the vehicle and sells the vehicle at auction capital_cost_reduction_payments customer makes a capital cost reduction ccr payment in the form of a voluntary cash down payment to dealer outside of the provisions of the lease agreement upon negotiating and entering into the lease the ccr payment reduces customer’s monthly lease payment over the lease_term by reducing the net capitalized cost of the lease vehicle which is the starting point in calculating customer’s monthly lease payment for financial_accounting purposes subfin treats dealer’s receipt of a ccr payment as a reduction in subfin’s basis in the lease vehicle sold by dealer to subfin although dealer records the transaction as a sale of that vehicle at the negotiated sales_price whether or not customer makes a ccr payment the dealership agreement does not contractually obligate subfin to purchase the vehicle for this amount subfin furnishes the dealer agreement the lease agreement and the dealer worksheet to dealer including the instructions to asist dealer in completing these forms dealer is required to collect an acquisition fee and provide this amount directly to subfin upon execution of the lease dealer is required to title and register the vehicle in the name of subfin the circumstances under which we have been requested to address subfin’s or a lender’s treatment of ccr payments are as follows situation dealer purchases vehicle from corp x for dollar_figure dealer sells vehicle to bank unrelated to corp x or dealer for a pre-negotiated price of dollar_figure dealer is not a party to the lease agreement customer leases vehicle from bank for a month period and makes a dollar_figure ccr payment at lease inception dealer receives the ccr payment and consummates the lease on bank’s behalf as bank’s agent bank actually pays the negotiated price less the ccr payment already in dealer’s possession to the purchase of the vehicle customer pays an acquisition fee of dollar_figure to dealer the dollar_figure ccr payment reduces customer’s monthly payment from dollar_figure per month to dollar_figure per month the residual factor is dollar_figure resulting in vehicle having a residual_value of dollar_figure dollar_figure x situation dealer purchases vehicle from corp x for dollar_figure dealer sells vehicle to subfin wholly-owned financial subsidiary of corp x for dollar_figure the sale is pursuant to the dealer agreement that provides the eligible purchases of vehicles and leases shall not exceed the maximum that subfin from time to time will establish the acquisition fee of dollar_figure is paid_by customer customer leases vehicle from dealer for a 24-month period and makes a dollar_figure ccr payment at lease inception the ccr payment reduces customer’s monthly payment from dollar_figure per month to dollar_figure per month the residual factor is dollar_figure resulting in vehicle having a residual_value of dollar_figure dollar_figure x corp x’s manual of instruction to dealer provides dealer should not treat the transactions as sales both dealer and subfin treat subfin as the actual lessor subfin included the entire amount of ccr payments in income as prepaid rent subfin now seeks the commissioner’s consent to change its method_of_accounting from its present method of currently including the ccr payments in income to its proposed method of reducing its basis in the underlying vehicles by the amounts of the ccr payment situation same facts as in situation except customer’s lease is under subfin’s preferred lease program customer makes a single payment of dollar_figure dealer retains customer’s payment of dollar_figure dealer continues to sell the vehicle to subfin for dollar_figure subfin remits a payment to dealer for dollar_figure dollar_figure - dollar_figure for financial reporting purposes subfin recognizes the ccr payment on a straight-line basis over the term of the lease subfin has consistently included the dollar_figure ccr payment pre-payment of all rent due under lease made to dealer as advance rental income subfin seeks the commissioner’s consent to change its method_of_accounting for these ccr payments from its present method of currently including these amount in income to its proposed accounting_method of reducing its basis in the underlying vehicles by these amounts situation same facts as situation except dealer remits the ccr payment to subfin and subfin remits a check to dealer for the entire dollar_figure purchase_price of the vehicle and subfin is not requesting permission to change its method_of_accounting situation same facts as situation except subfin does not maintain records supporting the amount of the ccr for a specific contract but only maintains records reflecting the average ccr payment per lease law and analysis it is well settled that income derived from property is taxable to the owner of the property 311_us_112 therefore to be entitled to receive rentals or rental income one must be the lessor ie owner or legal possessor of the property being leased in general gross_income includes rentals received or accrued for the occupancy of real_estate or the use of personal_property sec_1 a further rental income includes the expenses of the lessor paid_by the lessee sec_1_61-8 additionally advance rentals must be included in income for the year of receipt regardless of the period covered or the method_of_accounting employed by the taxpayer sec_1_61-8 regarding the issue of who is the lessor or seller of vehicle in a three party transaction involving a dealer customer and finance company we believe it is helpful to look at the supreme court opinion in hansen v 360_us_446 in hansen taxpayers were retail auto dealers who sold cars on credit to car purchasers each credit or loan amount was evidenced and secured_by a note retaining a defeasible title on the car further the note generally was on a form supplied by the finance company to which taxpayers planned to sell the note and the instrument was signed by the customer delivered to the dealer and made payable to dealers in monthly installments over an agreed period soon after the sale of a car taxpayers discounted or sold the notes of car purchasers to finance companies and guaranteed_payment in whole or part of the note among other things taxpayers argued that in substance the car purchasers obtained the loans directly from the finance companies in rejecting taxpayers’ argument the supreme court observed that the installment paper note was executed by the car purchasers and made payable to the dealers and that the installment paper was later assigned or endorsed by the dealers and sent to the finance companies for purchase under and subject_to the dealers’ contractually assumed contingent liabilities to the finance companies the facts of hansen indicated that the dealers taxpayers made the loans to the car purchasers and not the finance companies thus it follows from hansen that a taxpayer can be the lender or lessor even if the loan or lease agreement is executed on a form provided by a third party that may or may not later acquire the loan or lease regarding the purchase and sale of property the basis_of_property acquired by purchase is usually its cost the cost of property also includes amounts paid for property in cash or other_property sec_1_1012-1 additionally the cost or basis includes the amount of any liability incurred or assumed by the purchaser in acquiring the property and liabilities to which the property is subject at the time of purchase whether or not the purchaser assumes liability for the obligations see eg 331_us_1 the amount_realized from the sale_or_other_disposition of property is the amount of money received plus the fair_market_value of property other than money received sec_1001 the amount_realized also includes the amount of liabilities from which the taxpayer is relieved sec_1_1001-2 in 20_tc_43 aff’d 211_f2d_462 2nd cir the tax_court and second circuit addressed the issue of the treatment of rents received before the purchase of leased property but pertaining to the period after the date of purchase there the taxpayer purchased leased real_property the contract of purchase provided that rents collected by the seller should be apportioned between the parties as of the closing of title date which was date in accordance with the purchase contract taxpayer received as credit toward the purchase of the leased property the sum of dollar_figure for rents received by the seller before the closing date of sale and relating to the taxable_period subsequent to the closing date the taxpayer on its tax_return for its first fiscal_year ended date treated the rents collected by the seller as rental income in the tax_court and before the second circuit taxpayer contended that if rents are income when received the prepaid rent of dollar_figure received by the seller constitute income not to the taxpayer but to the seller taxpayer’s predecessor and a reduction to the sale price of the leased property purchased in disagreeing that the credit represented an adjustment or reduction of the sale price the tax_court found that the credit represented rents paid over to taxpayer to cover taxpayer’s period of ownership of the leased property beginning with date the tax_court also observed that if the seller had remained the owner of the property it would have had to include the entire amount of prepaid rent in its taxable_income in the year when it was collected the tax_court noted that the seller did not remain the owner of the property but sold it to taxpayer and agreed to apportion the rents with taxpayer the purchaser the tax_court concluded therefrom that the dollar_figure represented rents which taxpayer received in its fiscal_year ended date and did not represent a reduction in the purchase_price in affirming the tax_court the second circuit pointed out that rents are taxable when received and that taxpayer received the dollar_figure sum on date the circuit_court also stated that it did not view as material the fact that the dollar_figure constituted rents paid_by tenants to the seller of the leased property on earlier dates the circuit_court added that while a taxpayer cannot evade his responsibility by assigning what are really his earnings the receipts in issue were not yet earned further the circuit_court observed that when taxpayer received the later due rents of dollar_figure it simultaneously undertook an obligation to perform the services contemplated by the lease on which they were paid similarly in pokusa v commissioner tcmemo_1978_93 taxpayers were the owners of rental property and reported income on a calendar_year basis during taxpayers owned and operated the rental property in issue from date to date also during that time taxpayers collected space rental income in the amount of dollar_figure with respect to such rental property on date taxpayers sold the rental property and at closing the dollar_figure of space rental income for was credited to the buyer the tax_court found that taxpayers possessed the attributes of ownership until date thus it held that the portion of the annual space rental collected by taxpayers which is attributable to the period prior to date is includable in taxpayers’ taxable_income for the court noted that the space rentals attributable to the period after date are not includable in taxpayers’ income and that the dollar_figure amount credited to the purchasers at closing was intended by the parties to represent space rentals and was not an adjustment to the purchase_price in reaching its holding the court rejected respondent’s reliance on sec_1_61-8 in arguing that the entire amount of space rentals collected by taxpayers should be included in their taxable_income because such amount was collected when taxpayers where the owners of the rental property and taxpayers had complete dominion and control_over such amount when collected the court noted that sec_1_61-8 provides when rental income is reportable but not who must report it it should be noted that the issue of whether and to what extent a ccr payment is advance rental income to a dealer in an arrangement where a lease and the underlying vehicles are sold by the dealer after execution of the lease by the customer is factual thus resolution of the issue as well as the issue of the basis of the underlying vehicle depends on the facts and circumstances sec_446 requires a taxpayer to obtain the service’s consent before making an accounting_method change a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions as well as a change in the treatment of any material_item used in the plan a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1 e ii a thus if the practice does not permanently affect the taxpayer’s lifetime income but does change the tax_year in which the income is reported then the item involves timing and is considered a method_of_accounting a change in accounting_method for an item occurs whenever the taxpayer deviates from its established treatment of the item sec_446 requires a taxpayer to obtain the service’s consent before making an accounting_method change turning to the five situations described above we conclude as follows situation the facts reveal that bank was the owner of the leased vehicle at the time the vehicle was leased and throughout the period of the lease the facts also reveal that customer leased the vehicle from bank and dealer acted as the agent of bank in receiving the dollar_figure ccr payment at lease inception therefore it is our position that bank is the lessor of the leased vehicle because bank is the owner of the leased property it is also our position that the dollar_figure down payment which customer paid to dealer should be treated as an advance rental income to bank this is because the amount represents payments in lieu of future rental payments to bank during the period the bank is or will be the owner and lessor of the vehicle in this regard bank should be treated as having received the advance_payment at the point in time dealer as agent for bank received the dollar_figure from customer see hyde park realty f 2d pincite and sec_1_61-8 bank’s cost_basis in the leased vehicle should be dollar_figure the negotiated price or cost of the vehicle to bank the dollar_figure advance but unearned rental payment did not reduce the consideration paid_by bank and as noted should be treated as income of bank situation subfin should treat the entire dollar_figure payment made by customer to the dealer as advance rental income this is because as discussed above with respect to situation the amount represents the portion of the rent collected that is in lieu of rent that is otherwise payable for the period in which subfin is and will be the owner of the vehicle further subfin should be treated as having received the dollar_figure advance_payment at the point in time the dealer received and credited the dollar_figure toward the purchase_price of the vehicle see hyde park realty f 2d pincite and sec_1_61-8 subfin’s cost_basis in the vehicle is the dollar_figure the cost or negotiated price of the vehicle subfin’s request to change its method_of_accounting from its present method of currently including the ccr payments in income to its proposed method of reducing its basis in the underlying vehicles by the amount of the ccr payment should be rejected this is because subfin would be switching from a method that clearly reflects income to an improper method that fails to recognize advance rental income and understates the basis in the vehicle leased situation the legal reasoning underlying situation also applies here thus subfin should treat the dollar_figure customer paid dealer as advance rental income this amount represent payment in lieu of rental payments due during the period of time subfin is the owner or will be the owner of the leased vehicle the dollar_figure should be treated as received by subfin at the time dealer received and credited the payment toward the purchase_price of the leased vehicle acquired by subfin from dealer subfin’s cost_basis in the leased vehicle is dollar_figure as noted the advance rental or ccr payment is in lieu of future rental payments as a result the payment does not affect subfin‘s cost_basis in the leased vehicle subfin should not be allowed to change its method_of_accounting the method to which it wants to change is improper because it fails to recognize advance rental income and understates subfin’s cost_basis in the vehicle acquired from dealer situation the reasoning is the same as with regard to situation thus subfin should treat the dollar_figure received from dealer as advance rental income because it represents payment in lieu of future rental payments to subfin during the period subfin is or will be the owner of the vehicle further subfin should be treated as having received the dollar_figure advance rental payment at the point in time it received the dollar_figure remittance from dealer subfin’s cost_basis in the vehicle is dollar_figure the cost of the vehicle applying the dollar_figure advance_payment as a credit toward the purchase_price of the vehicle acquired by subfin from dealer is the same as remitting the advance_payment to subfin see sec_1_61-8 therefore the fact that the ccr or advance rental payment is remitted to subfin rather than being applied as a credit toward the purchase_price of a vehicle is immaterial situation on these facts subfin should treat as advance rental income the amount of the ccr or advance rental payment made by customer that is in lieu of rental payments due during the period subfin is the owner or will be the owner of the leased vehicle further subfin’s cost_basis in the leased vehicle is the negotiated price or arm’s length price the facts reveal that subfin does not maintain records supporting the amount of the ccr or advance rental payment received for a specific leased vehicle but only maintains the records reflecting the average ccr or advance rental payment per lease thus subfin’s records may not be sufficient to properly determine subfin’s cost_basis in each leased vehicle and the advance rental income received by subfin for a particular tax_year accordingly the service should attempt to use a method of reconstruction that will allow it from the records available to reasonably determine the cost_basis of leased vehicles and the ccr or advance rental payment applicable thereto the service has broad authority to reconstruct a taxpayer‘s income if the taxpayer’s method_of_accounting does not clearly reflect income or if the taxpayer’s books_and_records are inadequate to determine income see eg sec_446 and 348_us_121 please note that proper analysis of leasing transactions requires careful and complete factual development if you have further questions please call willie e armstrong jr at by gerald m horan senior technician reviewer income_tax and accounting branch
